       Case 1:21-cr-00175-TJK Document 119-15 Filed 07/14/21 Page 1 of 3




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia

                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                       July 6, 2021

Via Email and Electronic File Transfer

Lisa Costner
Federal Public Defender MDNC
251 N. Main St. Suite 849
Winston-Salem NC 27101

J. Daniel Hull
Hull McGuire PC
888 Seventeenth Street, NW
Suite 1200
Washington, DC 20006

Shaka Johnson
Law Offices of Shaka Johnson, LLC
1333 Christian Street
Philadelphia, PA 19147

Nicholas Smith
7 East 20th Street
Suite 4R
New York, NY 10003

                Re:   United States v. Ethan Nordean et al., Cr. No.: 21-cr-175 (TJK)

Dear Counsel:

        I write to memorialize another production related to the above-captioned case as part of
the government’s ongoing efforts to produce preliminary discovery on an expedited basis.
Specifically, this afternoon, the government produced certain materials from the case files
(referred to as Sentinel files) maintained by the Federal Bureau of Investigation for each of the
four defendants in this case. Whereas on June 2, 2021, you received materials from the case files
        Case 1:21-cr-00175-TJK Document 119-15 Filed 07/14/21 Page 2 of 3




of your individual defendant, this production contains materials from the files of each of the four
co-defendants.

        To facilitate and expedite this “cross-discovery,” all of the materials produced from a
co-defendant’s case file have been designated Sensitive pursuant to the Protective Orders
entered in this case (ECF 83 and 103). Accordingly, this entire production should be treated as
Sensitive unless the materials originate from your client’s case file (and not the case file of a co-
defendant). If the materials originate from your client’s case file, the designation assigned
previously will continue to apply to the materials.

       This designation is reflected in the folder structure on USAfx. For example, materials
from case files of Defendant Biggs that were originally produced to Defendant Biggs without a
designation are produced to all defendants today in a folder titled “BIGGS Sentinel Files –
SENSITIVE as to NORDEAN, REHL, and DONOHOE.” The case files of Defendant Biggs that
were originally produced with a “Sensitive” designation have been provided in a folder titled
“BIGGS Sentinel Files – SENSITIVE AS TO ALL (INCLUDING BIGGS).”




        An index for each set of the produced materials has been included with the production.
The index has been designated Sensitive under the Protective Order. The “titles” and “file
names” that appear in the index are a reproduction of the information that exists in the FBI’s
electronic systems.

       Please keep in mind that all of the items placed in the USAfx case-folder will be deleted
automatically – some in as few as 60 days. Please let me know immediately if you have been
unable to access and download the materials for your use in this case.

                                                  //
                                                  //
                                                  //



                                                  2
Case 1:21-cr-00175-TJK Document 119-15 Filed 07/14/21 Page 3 of 3




Please contact me should you have any questions or concerns.


                                           Sincerely yours,

                                           CHANNING D. PHILLIPS
                                           ACTING UNITED STATES ATTORNEY

                                    By:           /s/
                                           Jason B.A. McCullough
                                           Assistant United States Attorney
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           (202) 252-7233
                                           jason.mccullough2@usdoj.gov




                                       3
